UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

DEC"IZW

RENEE FEREBEE, )
) Cterk. U.S. D|str|ct & Bankruptcy
' . Courts for the Dlstnct of Columbla
Plalntiff, )
)
v. ) Civil Action No. 17-2148 (UNA)
)
GEORGE WASHINGTON HOSPITAL, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the
complaint without prejudice

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haz`nes v. Kerner, 404 U.S. 519, 520 (1972). Even
pro se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v.
Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure
requires that a complaint contain a short and plain statement of the grounds upon which the
Court’s jurisdiction depends, a short and plain statement of the claim ShOWing that the pleader is
entitled to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).
The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the
claim being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense
and to determine whether the doctrine of res judicata applies Brown v. Califano, 75 F.R.D. 497,
498 (D.D.C. 1977).

Plaintiffs cause of action arose from her visit to the George Washington Hospital. She

explained that she “entered the establishment (GW Hospital) only to sleep, because [she] was

homeless at the time.” Compl. at l. When plaintiff reviewed the discharge papers, she objected
to information Suggesting that she is diabetic. Ia'. at 2. According to plaintiff, the incident Was
another of “all the conspiracies . . . going on around her.” Ia’. She allegedly “is the only lady in
this society, who society is forever scrutinizing, conspiring, being falsely accussed [sic] . . . ,
stalking, invasion of privacy, so forth, so on.” Id. at 3. Plaintiff has demanded “five hundred
million dollars in punitive damages, tort, defamation of character, age, conspiracy, intent to harm
(kill),” because she now has a “fear of going to see a physician[.]” Id.

The Court finds that the complaint, which appears to be grounded in tort law, fails to set
forth allegations with respect to this Court’s federal jurisdiction, a claim showing plaintiffs
entitlement to relief, or a valid basis for an award of damages of $500 million. The complaint, as
drafted, does not comply with Rule 8(a), and the Court will dismiss it without prejudice

An Order consistent with this Memorandum Opinion is issued separately.

DATE; l\/g@p@(j /4% 4/(£:::

United'Sta)és District Judge